Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 6/11/2019, 7/29/2020, 9/22/2021 and 8/5/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 6/11/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (U.S. Patent 8,931,730).

In regards to claim 1, Wang et al (henceforth referred to as Wang) disclose a transformable apparatus comprising:
one or more components configured to be movable relative to another component of the transformable apparatus.  Wang teaches a UAV with multiple components configuring a “transformable frame” (see figures);
a trigger mechanism configured to initiate a transformation of the transformable apparatus between a vehicle configuration and a handheld configuration at least in part by causing a movement of the one or more components relative to the other component.  Wang teaches a receiver on the UAV and a remote controlling device including a triggering mechanism (col. 4, lines 56-67); and
one or more propulsion units configured to effect self-propulsion of the transformable apparatus when the transformable apparatus is in the vehicle configuration (item 30),
wherein the transformable apparatus is configured to be held by a human hand when in the handheld configuration.  The UAV of Wang is capable of being held by a human hand.

In regards to claim 2, Wang discloses that the trigger mechanism is configured to initiate the transformation between the vehicle configuration and the handheld configuration in response to an external input provided via a state-switching interface of the transformable apparatus.  The “trigger mechanism” initiated by a user through the 

In regards to claim 3, Wang discloses that the state-switching interface is a button, switch, dial, touchscreen, slider, knob, or key.  Wang’s “remote terminal” (col. 4, lines 56-67) incorporates a state-switching interface consistent with the context of the claimed items.

In regards to claim 4, Wang discloses that the trigger mechanism is configured to initiate the transformation between the vehicle configuration and the handheld configuration in response to an external input provided wirelessly by a terminal device remote to the transformable apparatus.  Wang teaches a wireless terminal for communicating with the UAV to initiate transformation from one configuration to another.

In regards to claim 5, Wang discloses that the trigger mechanism is configured to initiate the transformation between the vehicle configuration and the handheld configuration in response to an external input provided by a gesture or voice command from a user of the transformable apparatus.  In general, Wang teaches use of various forms of user input to initiate control commands including gesture or voice (col. 22, lines 50-65).

In regards to claim 6, Wang discloses that the trigger mechanism is configured to initiate the transformation between the vehicle configuration and the handheld configuration in response to an external input provided by a change in orientation of the transformable 

In regards to claim 7, Wang discloses that the trigger mechanism is configured to initiate the transformation of the transformable apparatus between the vehicle configuration and the handheld configuration in response to sensor data or vehicle operational data.  Wang teaches that the UAV includes sensors that sense when the vehicle is about to land and initiate transformation of the vehicle.

In regards to claim 8, Wang discloses that the sensor data comprises data collected by one or more of an inertial sensor, an altitude sensor, an attitude sensor, an acceleration sensor, an infrared sensor, or a depth sensor.  Wang teaches sensor for altitude, acceleration and position (col. 12, lines 39-55).

In regards to claim 9, Wang discloses one or more functional units configured to operate in a first state when the transformable apparatus is in the vehicle configuration and configured to operate in a second state different from the first state when the transformable apparatus is in the handheld configuration.  Wang teaches power, control, camera, propulsion and other systems that function differently depending on the configuration (i.e. flight, landing, takeoff etc.).

In regards to claim 10, Wang discloses that the transformable apparatus is ergonomically shaped for carrying by a single hand when in the handheld configuration.  

In regards to claim 11, Wang discloses that the one or more components form a handle when the transformable apparatus is in the handheld configuration, the handle being ergonomically designed to be carried by a single hand when in the handheld configuration.  The different configurations of the Wang UAV include components taking a shape capable of use as a handle.

In regards to claim 12, Wang discloses that the one or more components that form the handle comprise an arm supporting a propulsion unit that effects self-propulsion of the transformable apparatus when the transformable apparatus is in the vehicle configuration.  The different shapes and configurations of the Wang UAV include various arm positions being capable of grasping as a handle.

In regards to claim 13, Wang discloses that the handle comprises a grasping region configured to permit a user’s fingers to at least partially wrap around the grasping region.  A user’s fingers are capable of grasping and wrapping around the leg/arm portions.

In regards to claim 14, Wang discloses a user input interface configured to receive an input from the single hand while the user’s fingers are at least partially wrapped around the grasping region.  Wang teaches that a terminal may be located on the support 

In regards to claim 15, Wang discloses that the input received by the user input interface effects operation of the transformable apparatus while the transformable apparatus is in the handheld configuration.  The terminal input controls the transforming operation of the UAV.

In regards to claim 16, Wang discloses one or more image capture devices or one or more interfaces to receive the one or more image capture devices,
wherein the one or more image capture devices are configured to capture images when the transformable apparatus is in the vehicle configuration and in the handheld configuration.  Wang teaches still camera or video attached to an interface on the UAV.

In regards to claim 17, Wang discloses a user interface for receiving a user input to control operations of one or more functional units selected from a group comprising a power system, a flight controller, an image transmission system, a propulsion system, a cooling system, a gimbal, and an image capture device.  Wang teaches a user interface on the UAV or on a remote terminal that includes control operations for the UAV systems.

In regards to claim 18, Wang discloses that the gimbal is controlled by the user input such that the image capture device coupled to the gimbal is driven to rotate about one 

Summary/Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641